Mr. Justice Hoyt
delivered the opinion of the court.
The appellee herein not having appeared in this court, we had to examine the transcript to see that we had jurisdiction, before proceeding to the consideration of *100alleged errors; and from such examination we find that a notice of appeal was given in open court at the time of the rendition of the judgment, but no assignment of errors was filed or served thereunder. We further find that about five months after the giving of such notice, a notice under the Code was prepared and served as in civil cases, and it was by virtue of these notices that the cause is here, if at all.- We do not think it is properly here for hearing on the first notice; as even if the act of 1883 applies to criminal cases, which we very much doubt, yet there has been such a failure to file an assignment of errors under said notice, and to further prosecute the appeal thereunder, that it should be dismissed for want of prosecution. Nor do we think that we can hear it under the second notice, as it is clear that before the act of 1883 this court could only get jurisdiction of a criminal cause by virtue of a writ of error issued out of this court by the clerk thereof, as provided in the provisions as to appeals in the Criminal Code. (See secs. 1140-1142.) It follows that the appeal must be dismissed, and it is so ordered.
Greene, C. J., and Langford, J., concurred.